Case 1:17-cv-01648-LPS Document 226 Filed 09/21/21 Page 1 of 2 PageID #: 6734




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

ALIGN TECHNOLOGY, INC.                       )
                                             )
                 Plaintiff,                  )
                                             )
          v.                                 )   C.A. No. 17-1648-LPS
                                             )
3SHAPE A/S, and 3SHAPE INC.,                 )
                                             )
                 Defendants.                 )

                                NOTICE OF SERVICE

      PLEASE TAKE NOTICE that on September 21, 2021, the following documents were

served by email to 3Shape_1648_Pepper@Troutman.com:

      1) Expert Report of Quentin L. Mimms

      2) Opening Expert Report of Lambertus Hesselink, Ph.D. Regarding Infringement of
         U.S. Patent Nos. 8,638,447, 8,638,448, 9,615,901, and 7,092,107



                                                   /s/ John W. Shaw
                                                   John W. Shaw (No. 3362)
                                                   Karen E. Keller (No. 4489)
                                                   Jeff Castellano (No. 4837)
                                                   SHAW KELLER LLP
 OF COUNSEL:                                       I.M. Pei Building
 Christina A. Ondrick                              1105 North Market Street, 12th Floor
 Allan M. Soobert                                  Wilmington, DE 19801
 PAUL HASTINGS LLP                                 (302) 298-0700
 2050 M St. NW                                     jshaw@shawkeller.com
 Washington, DC 20036                              kkeller@shawkeller.com
 (202) 551-1700                                    jcastellano@shawkeller.com
                                                   Attorneys for Plaintiff
 Thomas A. Counts
 PAUL HASTINGS LLP
 101 California Street
 Forty-Eighth Floor
 San Francisco, CA 94111
 (415) 856-7077
Case 1:17-cv-01648-LPS Document 226 Filed 09/21/21 Page 2 of 2 PageID #: 6735




Rebecca Weinstein Bacon
Reid M. Bolton
Mark L. Levine
Anastasiya Maione
Steven E. Derringer
William D. Gohl
Michael J. Valaik
Amy Gore
Faye Paul Teller
Benjamin R. Montague
BARTLIT BECK LLP
54 West Hubbard Street, Suite 300
Chicago, IL 60654
(312) 494-4400

John M. Hughes
Sundeep K. (Rob) Addy
Katherine L.I. Hacker
Joseph C. Smith
Meg F. Fasulo
Jason C. Murray
BARTLIT BECK LLP
1801 Wewatta Street, Suite 1200
Denver, CO 80202
(303) 592-3100

Dated: September 21, 2021




                                      2
